DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s arguments filed 14 January 2022 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 207-209, 212-215, 217 and 227-228 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witters et al. (Lab on a Chip, 2013) in view of Foley et al. (US 2014/0141409).
Witters et al. (Lab on a Chip, 2013) teach a digital microfluidic and analyte detection device comprising: 
a first substrate and a second substrate aligned generally parallel to each other to define a gap therebetween (bottom plate and top plate illustrated in Fig. 1b, pg. 2049; bottom plate, section spanning pages. 2048-2049; top plate, pg. 2049), the first substrate comprising a plurality of electrodes to generate electrical actuation forces on a liquid droplet disposed in the gap (actuation electrodes illustrated on bottom plate, Fig. 1b, pg. 2048; pg. 2049, left column, first paragraph);
a reagent configured to be carried by a liquid droplet and comprising a solid support (section “On-chip printing of single superparamagnetic beads and single-molecule detection of biotinylated β-galactosidase”, pg. 2050), wherein the liquid droplet further comprises a solid support and a target (magnetic beads and target molecule are within liquid droplet, Fig. 1b, pg. 2049); and
an array of elements, which element dimensioned to hold a single solid support (section “On-chip printing of single superparamagnetic beads and single-molecule detection of biotinylated β-galactosidase, pg. 2050; array of wells illustrated in Fig. 1b and 1d, pg. 2049).

Foley et al. teach a digital microfluidic device comprising: a first substrate and a second substrate with a gap defined therebetween with the first substrate comprising electrodes to generate electrical actuation forces on a liquid droplet disposed in the gap (par. 35); and
at least one reagent disposed in a dried form on the first substrate and configured to be hydrated and carried by the liquid droplet upon contact with the liquid droplet (par. 36 and 38) wherein the reagent comprises a solid support (reagents include beads, par. 37), in order to provide long term stability at different environmental conditions (par. 40).  Foley et al. further teach another embodiment where reagent droplets are stored in liquid form (par. 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose on the first substrate of Witters et al., a dried reagent comprising the particles to be mixed with the sample that is hydrated when contacted with a droplet as taught by Foley et al., in order to provide preloaded reagents to minimize user intervention (par. 24).  Furthermore, one having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected droplet having magnetically susceptible beads would have been obtained because Foley teaches that a reagent may comprise a bead and may be stored in the device in a liquid droplet or dried (par. 36, 38 and 40).  The use of alternative and functionally equivalent techniques 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Witters and Foley are similarly drawn to digital microfluidic detection devices having first and second substrates with a plurality of first electrodes to generate electrical actuation forces and a reagent comprising a solid support that is configured to be carried by a liquid droplet.
With respect to claim 208, Witters et al. teach each element comprising a well (Fig. 1b and 1d, pg. 2049; pg. 2050, section spanning right and left columns).
With respect to claim 209, Witters et al. teach the first substrate comprising a first portion at which the liquid droplet is introduced and a second portion comprising the array of wells (digital microfluidic device comprises an array of microwells above the actuation electrode in the center of the device and this is interpreted as the second portion, any other actuation electrode on the device is considered a first portion, Fig. 1a, pg. 2049).  Although Witters et al. do not specifically teach the liquid droplet introduced at the first portion, this limitation is drawn to a functional limitation of the device and does not impart any structural limitations on the device.  The device of Witters needs only to be capable of performing any recited functional limitations.  Any of the actuation electrodes of Witters is capable of droplet movement and is therefore considered capable of having a liquid droplet introduced thereon.  Therefore the device of Witters is considered capable of performing the recited intended use.

With respect to claim 213, Witters et al. teach the reagent is a binding member (streptavidin superparamagnetic beads indicate a binding member of streptavidin is attached to the beads and therefore present in the reagent, pg. 2050, section “On-chip printing of single superparamagnetic beads and single-molecule detection of biotinylated β-galactosidase, first sentence).
	With respect to claims 214-215, Witters et al. teach a detectable label comprising a fluorescent compound and a binding member that specifically to the analyte of interest (pg. 2051, left column).
	With respect to claim 217, Witters et al. teach a first layer disposed on the surface of the first substrate and extending over the plurality of electrodes and a second layer disposed on a surface of the first layer, wherein the first layer is a dielectric layer and the second layer is a hydrophobic layer (Fig. 1b, pg. 2049).
	Claims 227 and 228 are drawn to functional limitations of the device regarding wash droplets on which the plurality of electrodes generate electrical actuation forces and do not impart any structural limitations on the device as the wash droplets are not claimed as part of the device.  Witters et al. recites the required structural limitations for the instant claims, including the plurality of electrodes that generate electrical actuation forces on a droplet.  Therefore Witters et al. is considered capable of generating electrical actuation forces on a wash droplet across the array of wells and to remove unbound molecules and reads on the claimed invention.

Claims 216, 218 and 219 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witters et al. (Lab on a Chip, 2013) in view of Foley et al. (US 2014/0141409), as applied to claim 207, further in view of Sista et al. (US 2011/0091989).
Witters et al. in view of Foley et al. teach a dried reagent and an array of wells positioned on a second substrate, but fail to teach the reagent comprising a binding member that is an antibody and wells positioned on the second layer of the first substrate.
 	Sista et al. teach a digital microfluidic device and analyte detection device comprising: 
a first substrate and second substrate aligned to define a gap therebetween (droplet operations gap formed by first and second substrates, par. 4 and 17, Fig. 9), the first substrate comprising a plurality of electrodes to generate electrical actuation forces on a liquid droplet disposed in the gap (par. 18); and
an array of elements, each element dimensioned to hold a single one of the solid supports, wherein the solid supports may be magnetic beads as in the first embodiment of Sista et al. (par. 149-159), wherein a first layer is disposed on the surface of the first substrate and extending over the plurality of electrodes (dielectric layer arranged over the electrodes, par. 149) and a hydrophobic second layer disposed over the dielectric layer (dielectric layer coated to render it hydrophobic, par. 149), wherein each well is positioned in the hydrophobic second layer and comprising a hydrophilic surface (divot may be hydrophilic, par. 40) and a droplet comprising reagent being an antibody binding 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reposition the array of wells as taught by Witters et al. in view of Foley et al., on the second layer of the first substrate as taught by Sista et al.  One having ordinary skill in the art would have been motivated to make such a change as an obvious matter of rearrangement of parts since the same expected arraying of magnetic beads in a droplet would have been obtained and is considered an obvious matter of design choice.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  
It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the streptavidin attached to the bead in Witters et al. in view of Foley et al., an antibody as taught by Sista et al. because one would recognize that the device of Witters may be used to detect different target analyte in a sample, including antigens, and would be motivated to use the appropriate binding agent for detection of the desired analyte.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Witters teaches that the layer on the second layer of the first substrate is the same material as the layer on the second substrate and both Sista and Witters are similarly drawn to digital microfluidic devices that perform droplet actuation on magnetic particles that bind to a target molecule.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 207-209 and 227-228 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/724,200 (‘200) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  '200 recites structural limitations not recited in the instant claims, however the instant claims use open claim language "comprising" and therefore do not exclude the presence of additional elements.
‘200 recites a digital microfluidic and analyte detection device comprising: 
a first substrate and a second substrate aligned to define a gap therebetween, the first substrate comprising a plurality of electrodes to generate electrical actuation forces disposed in the gap;
at least one reagent disposed in a printed or dried form on at least one of the first substrate and the second substrate and configured to be carried by the liquid droplet upon contact with the liquid droplet, wherein the liquid droplet with the at least one reagent further comprises at least one solid support; and

‘200 does not recite the liquid droplet with the reagent further comprises an analyte of interest.  However, this limitation is drawn to a functional limitation of the device because the liquid droplet is not claimed as part of the device.  Any device that is capable of containing a liquid droplet with a reagent further comprising a solid support and an analyte of interest reads on the limitation.  In the instant claims, the reagent is disposed in printed or dried form and is not yet in the liquid droplet.  The device of ‘200 must only be capable of carrying a liquid droplet with a solid support and an analyte of interest.  The device of ‘200 recites the same structural limitations as required by the instant claims, specifically a printed or dried reagent comprising a solid support and carried by a liquid droplet.  Therefore the device of ‘200 is considered capable of containing a liquid droplet that comprises the reagent, a solid support and an analyte of interest.
With respect to claim 208, ‘200 recites each element comprises a well (claim 1).
With respect to claim 209, ‘200 recites the first substrate comprising a first portion at which the liquid droplet is introduced and a second portion toward which a liquid droplet is moved, wherein the array is disposed proximate to the second portion (claim 9).
Claims 227 and 228 are drawn to functional limitations of the device regarding droplets on which the plurality of electrodes generate electrical actuation forces and do not impart any structural limitations on the device.  ‘200 recites the required structural 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 14 January 2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Foley with Witters renders Witters unsatisfactory for its intended purpose because Witters teaches that droplets combined with reagents are pre-loaded onto the chip for manipulation by teaching the droplet being washed and combined with a reagent before being loaded onto the chip and sandwiched between plates.  Applicant argues that a dried reagent on the chip as taught by Foley would change the principle operation of Witters and render Witters unsatisfactory for its intended purpose.
Applicant’s arguments have been considered, but are not persuasive.  First, the argument that Witters forms a reagent droplet prior to deposition which is different in operation from the dried reagent of Foley is a mere assertion that is not backed by evidence.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  See MPEP 2145.  

Assuming, arguendo, Applicant’s argument that Foley would change the principle operation of Witters and render Witters unsatisfactory for its intended purpose had merit, the argument would not persuasive to overcome the rejection of record.  It is acknowledged that Witters teaches preparation of a droplet that is combined with a solid support reagent (superparamagnetic beads) prior to application on the device.  However, Foley teaches a digital microfluidic device similar to that of Witters in that electrodes are employed to generate electrical actuation forces on a liquid droplet disposed in a gap between substrates.  Foley teaches that it is known in the art to store reagent droplets on a device in liquid form (par. 27) and it is noted that a reagent droplet stored in liquid form is similar to a reagent droplet applied to the device in liquid form as taught by Witters.  Foley further teaches an alternative embodiment where reagents are disposed on a substrate of the device in dried form that is hydrated upon contact with the liquid droplet to generate the same reagent droplet as the reagent droplet stored in liquid form (par. 36-38).  Foley teaches that it is advantageous to store reagents in a dried form on the substrate to provide long term stability of a device at different environmental conditions (par. 40).  Given the teachings of Foley, one having ordinary skill in the art would expect that a dried solid support reagent that is hydrated upon contact with a droplet produces the same reagent droplet as a droplet in liquid form 
Witter’s bead preparation argued by Applicant is not sufficient in itself to demonstrate that the beads cannot be dried on the device.  In Witters, the preparation of the superparamagnetic beads is disclosed as separate from the final suspension of the beads in a droplet in Witters.  Specifically, Witters teaches the beads are washed 3 times, mixed with blocking buffer, and washed 6 times again to form the beads.  After the beads are formed, they are then suspended in final form in a droplet (pg. 2050, left column, last paragraph).  This disclosure, in itself, is not sufficient to demonstrate that the beads could not be dried on the device instead of suspended in a droplet based on the teaching of Foley.
Applicant has not provided arguments regarding the obviousness-type double patenting rejection.  Therefore the rejection has not been overcome and is maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MELANIE BROWN/Primary Examiner, Art Unit 1641